DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references in a “piecemeal analysis” of claim 1, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Examiner additionally notes that motivation for the combination of each of the references is provided in the rejection of claim 1 (and corresponding claims 10 and 19), and therefore the rejection does not just amount to a demonstration that each of the elements of the claim was independently known in the prior art before the effective filing date of the claimed invention, as Applicant asserts on page 14 of the Remarks filed 03/09/2022. Rather, in providing a rationale to combine the teachings of each of the prior art references with one another, Examiner has addressed the relationship between each of the different claim elements and therefore submits that the claim as a whole has indeed been considered. 
Furthermore, Applicant’s arguments filed 03/09/2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection set forth below as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, 12-13, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. 2020/0160032 A1 (hereinafter “Allen”), in view of U.S. PG Pub. 2019/0197358 A1 (hereinafter “Madani”), and further in view of U.S. PG Pub. 2017/0330327 A1 (hereinafter “Ippolito”), and further in view of U.S. PG Pub. 2011/0060766 A1 (hereinafter “Ehlke”).
Regarding claim 1, Allen teaches a computer-implemented method for analyzing an electronic image corresponding to a specimen (Allen, Figs. 5-6), the method comprising: 
receiving a first target electronic image corresponding to a target specimen, the target specimen comprising a tissue sample of a patient (Allen, Fig. 5, Steps 530a/b); 
applying a machine learning system to the first target electronic image to determine at least one characteristic of the target specimen and/or at least one characteristic of the first target electronic image, the at least one characteristic comprising specimen information and/or a biomarker, the machine learning system having been generated by processing a plurality of training images to predict at least one characteristic (Allen, Fig. 5, Steps 570-593, Fig. 6, Fig. 10, ¶0055-0056, 0069-0071, 0095-0100; “At stage 592, the array of feature scores can be processed by the system to proportion the cells into cell type cluster as described herein” wherein “After obtaining an image of a specimen slide, such as a slide prepared from a urine specimen, cells in the image are detected at stage 640. Next, each cell is evaluated by a cell classifier (e.g., a urothelial cell classifier) at stage 670. Urothelial cells are then evaluated by machine learning algorithms trained to score the cells, at stage 690, according to each clinical reporting criteria (e.g. PARIS reporting criteria), as well as degradation and focus. Next, at stage 693, whole-specimen interpretation classifier uses a statistical summary of the characteristics of urothelial cells to determine and output the interpretation, shown at stage 699, of the entire specimen, such as the presence or absence of a disease or disease type.”); 
outputting the first target electronic image identifying an area of interest based on the at least one characteristic of the target specimen and/or the at least one characteristic of the first target electronic image by displaying a heat map overlay on the first target electronic image based on a predicted likelihood determined by the machine learning system that a location contains an abnormality, the predicted likelihood being determined using a heuristic or a classifier based on an uncertainty estimation (Allen, ¶0085-0087, 0095-0099, Fig. 5, Step 593, Fig. 7B, Fig. 8D, Fig. 10; “The cells in FIG. 7A and FIG. 7B appear in various shades of a single color, e.g., blue, the color being selected as representative of, for example, a lower or higher probability of disease, disease type, or abnormality. Some of the cells appear with a darker shade of the respective color (e.g., blue or red). In some embodiments, the darker shade can indicate cells which, for example, have been determined by the system to be most relevant for diagnostics, are determined to be most abnormal, are determined to provide the most information or most relevant information for the suspected disease or desired test” wherein “For example, the cytomorphologic model and the histologic model may produce cytomorphologic confidence values and histologic confidence values correspondingly. The ensemble model may generate a final classification by aggregating these two confidence values.” The determination and aggregation of confidence values of each of the models is read here as the claimed “an uncertainty estimation”). 
Allen does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Madani does as follows. 
Madani teaches the training images comprising images that are algorithmically generated (Madani, ¶0033-0035; “utilize a GAN based mechanism for producing an augmented set of medical images…to increase a size of the training medical image dataset”).
Madani is considered analogous art because it pertains to training a classifier for detection of abnormalities in medical images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue specimen analysis method taught by Allen to include using automatically generated augmented training data in the training data set, as taught by Madani, in order to increase the size of the training set and thereby reduce “the amount of time, resources, and human effort needed to produce a sufficient size training medical image dataset for training a classifier. Furthermore, the resulting trained classifier is more tolerant of data presented for classification from new domain sources as the trained classifier is trained to operate on unlabeled real image data” (Madani, ¶0035). 
The combination of Allen in view of Madani does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ippolito does as follows. 
Ippolito teaches displaying a magnification window over at least a portion that is being magnified of the first target electronic image; and presenting, in the magnification window, a magnified image of the target specimen at a magnification level that is different than a magnification level of the first target electronic image (Ippolito, ¶0042-0049; “The first second level (i.e., higher magnification level) image may be overlaid on the first level (i.e., lower magnification level) image. This may be done such that the first second level image is positioned according to (e.g., over) the region of the first level image that is comprised in the first second level image.” The first second level image may be positioned to directly overlay the corresponding portion of the first level image.).
Ippolito is considered analogous art because it pertains to cellular image analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue analysis method taught by the combination of Allen and Madani to include a step of displaying a magnified area of the tissue image overlaying the area of the image being magnified in a position corresponding to the position of the area being magnified, as taught by Ippolito, in order to allow the viewer to more accurately and efficiently visualize regions of interest while still showing the original positional context of the region of interest (Ippolito, ¶0049). 
The combination of Allen, Madani and Ippolito does not expressly teach the limitations as further claimed, but in an analogous field of endeavor, Ehlke does as follows. 
Ehlke teaches wherein the magnification window comprises one or more selectable icons that change the magnification level in the magnification window (Ehlke, Figs. 13 and 16A-B, ¶0158-0161; “Another way to change magnification can be by using zoom controls 1614 (e.g., “−” and “+” buttons) on microscope stage view 1314.” The zoom controls are provided in the digital microscope viewing window 1310 which corresponds to the claimed “magnification window”.).
Ehlke is considered analogous art because it pertains to a method of tissue slide image viewing and analysis with the capability of user specified magnification of the viewed image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue image magnification window taught by the combination of Allen, Madani and Ippolito to include zoom controls within the window, as taught by Ehlke, in order to provide the user with an efficient method of changing the magnification of the viewed slide image as desired. 

Regarding claim 4, claim 1 is incorporated, and Allen in the combination further teaches wherein the heat map overlay comprises shading and/or coloration based on the predicted likelihood that the location contains an abnormality, wherein the heat map overlay is transparent or translucent (Allen, ¶0058, 0085-0087, Fig. 7B; “the output can include an image of the whole slide overlaid with a form of highlighting (e.g., outline, color or shade differentiation, etc.) identifying the important cells” wherein “The cells in FIG. 7A and FIG. 7B appear in various shades of a single color, e.g., blue, the color being selected as representative of, for example, a lower or higher probability of disease, disease type, or abnormality. Some of the cells appear with a darker shade of the respective color (e.g., blue or red). In some embodiments, the darker shade can indicate cells which, for example, have been determined by the system to be most relevant for diagnostics, are determined to be most abnormal, are determined to provide the most information or most relevant information for the suspected disease or desired test”).

Regarding claim 7, claim 1 is incorporated, and Allen in the combination further teaches applying the machine learning system to the first target electronic image to determine whether a part of the target specimen contains an abnormality (Allen, Fig. 5, Steps 570-593, Fig. 6, Fig. 10, ¶0055-0056, 0069-0071, 0095-0100; “After obtaining an image of a specimen slide, such as a slide prepared from a urine specimen, cells in the image are detected at stage 640. Next, each cell is evaluated by a cell classifier (e.g., a urothelial cell classifier) at stage 670. Urothelial cells are then evaluated by machine learning algorithms trained to score the cells, at stage 690, according to each clinical reporting criteria (e.g. PARIS reporting criteria), as well as degradation and focus. Next, at stage 693, whole-specimen interpretation classifier uses a statistical summary of the characteristics of urothelial cells to determine and output the interpretation, shown at stage 699, of the entire specimen, such as the presence or absence of a disease or disease type.”).
Ehlke in the combination further teaches displaying a slide tray tool identifying an overview of the target specimen on the first target electronic image (Ehlke, Figs. 13-14B, ¶0142-0144; “Slide tray viewing window 1312 is also shown overlaid atop a portion of digital microscope viewing window 1310.”); and 
in response to determining the part contains an abnormality, presenting an indicator of the abnormality in the slide tray tool (Ehlke, Figs. 13-14B, ¶0142-0144; “Also displayed in slide tray viewing window 1312 is current case window 1320 and an annotations and snapshots window 1322…Displayed in annotations and snapshots window 1322 are annotations and snapshots of any portions of slides 716 that have been annotated or otherwise captured. All annotations and snapshots get added to the top of annotations and snapshots window 1322 as soon as they are created.”).
As established above, Ehlke is considered analogous art because it pertains to a method of tissue slide image viewing and analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display taught by Allen, Madani and Ippolito in the combination to include a slide tray viewing window showing available snapshot and annotation information along with a slide overview image for each slide, as taught by Ehlke, in order to enable the pathologist to select appropriate visualization of annotated areas of interest on the slides. 

Claim 10 recites a system for analyzing an electronic image corresponding to a specimen, the elements of which correspond to the recited steps of method claim 1. Therefore, the recited elements of claim 10 are mapped to the proposed combination in the same manner as the corresponding steps of claim 1. Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito and Ehlke references presented in the rejection of Claim 1 apply to this claim, and Allen in the combination further teaches at least one memory storing instructions; and at least one processor executing the instructions (Allen, ¶0101-0102).

Claim 12 recites a system having elements which correspond to recited elements of method claim 4. Therefore, the recited elements of claim 12 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito and Ehlke references presented in the rejection of Claim 4 apply to this claim.

Claim 13 recites a system having elements which correspond to recited elements of method claim 4. Therefore, the recited elements of claim 13 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito and Ehlke references presented in the rejection of Claim 4 apply to this claim.

Claim 16 recites a system having elements which correspond to the recited steps of method claim 7. Therefore, the recited elements of Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 7.  Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito and Ehlke references presented in the rejection of Claim 7 apply to this claim.

Claim 19 recites a non-transitory computer-readable medium storing instructions which correspond to the recited steps of method claim 1. Therefore, the recited elements of claim 19 are mapped to the proposed combination in the same manner as the corresponding steps of claim 1. Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito and Ehlke references presented in the rejection of Claim 1 apply to this claim, and Allen in the combination further teaches a non-transitory computer readable medium storing instructions (Allen, ¶0101).

Claim 20 recites a non-transitory computer-readable medium storing instructions which correspond to recited elements of method claim 4. Therefore, the recited elements of claim 20 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito and Ehlke references presented in the rejection of Claim 4 apply to this claim.

Regarding claim 21, claim 1 is incorporated, and Ippolito in the combination further teaches displaying the magnification window moving over the first target electronic image in response to a user input (Ippolito, ¶0066; “The user may then translate (e.g., via clicking, dragging, or otherwise moving) the second level magnification region around the first level image so as to view—in real time—regions of the first level image at higher magnification/resolution.”).
As established above, Ippolito is considered analogous art because it pertains to cellular image analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue analysis method taught by Allen in the combination to include a step of displaying a magnified area of the tissue image overlaying the area of the image being magnified as the magnification area is moved around the image, as taught by Ippolito, in order to allow the viewer to more accurately and efficiently visualize regions of interest in real time while still showing the original positional context of the region of interest (Ippolito, ¶0049, 0066-0067). 

Claim 22 recites a system having elements which correspond to the recited steps of method claim 21. Therefore, the recited elements of claim 22 are mapped to the proposed combination in the same manner as the corresponding steps of claim 21. Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito and Ehlke references presented in the rejection of Claim 21 apply to this claim.

Claim 23 recites a non-transitory computer-readable medium having elements which correspond to the recited steps of method claim 21. Therefore, the recited elements of claim 23 are mapped to the proposed combination in the same manner as the corresponding steps of claim 21. Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito and Ehlke references presented in the rejection of Claim 21 apply to this claim.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen, Madani, Ippolito and Ehlke, as applied to claims 1 and 10 above, and further in view of U.S. PG Pub. 2009/0076368 A1 (hereinafter “Balas”).
Regarding claim 6, claim 1 is incorporated, and the combination of Allen, Madani, Ippolito and Ehlke does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Balas does as follows. 
Balas teaches wherein the magnification window comprises a selectable icon for toggling the heat map overlay onto the magnified image (Balas, Fig. 13, ¶0030, 0215-0216; “the image magnification step also allows the enhancement of the image characteristics by applying different kinds of spectral filtering, color filtering, and contrast or color channel dynamic range control. These may be selected via the user interface.”).
Balas is considered analogous art because it pertains to tissue image analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue specimen viewing method taught by the combination of Allen, Madani, Ippolito and Ehlke to include a step of displaying a magnified area of the image with image characteristics enhanced, as taught by Balas, in order to allow the viewer to more accurately and efficiently visualize areas of high concern, thereby improving diagnostic capability (Balas, ¶0160).

Claim 15 recites a system having elements which correspond to the recited steps of method claim 6. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 6.  Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito, Ehlke and Balas references presented in the rejection of Claim 6 apply to this claim.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen, Madani, Ippolito and Ehlke, as applied to claims 1 and 10 above, and further in view of U.S. PG Pub. 2012/0069049 A1 (hereinafter “Howe”).
Regarding claim 8, claim 1 is incorporated, and the combination of Allen, Madani, Ippolito and Ehlke does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Howe does as follows. 
Howe teaches displaying an annotation log comprising an indicator identifying the area of interest and a consultation request related to the area of interest (Howe, ¶0044-0047, 0087-0088; “all available snapshots and annotations may be displayed in the annotations and snapshots window” and “a first pathologist may want to consult with a second pathologist in another location regarding a particular case or one or more digital specimen images…According to embodiments, a “Consult Mode” is configured to connect multiple remote users to the same session. A non-limiting example provides that a notification is sent by the requesting pathologist to the receiving pathologist.”).
Howe is considered analogous art because it pertains to a method of tissue slide analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis method taught by the combination of Allen, Madani, Ippolito and Ehlke to include displaying an annotation window and enabling users to connect through a consult mode, as taught by Howe, in order to enable pathologists to consult with each other regarding a particular case or multiple specimen images and thereby improve accuracy of diagnostic information (Howe, ¶0087).

Regarding claim 9, claim 1 is incorporated, and the combination of Allen, Madani, Ippolito and Ehlke does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Howe does as follows. 
Howe teaches receiving a second target electronic image corresponding to the target specimen; determining a first portion of the target specimen associated with the first target electronic image; determining a second portion of the target specimen associated with the second target electronic image; identifying whether the first portion and the second portion are identical or overlapping; in response to identifying that the first portion and the second portion are identical or overlapping, displaying a first representation of the first target electronic image and a second representation of the second target electronic image in predetermined proximity to each other (Howe, ¶0077-0079, 0084, 0087; “Embodiments provide that the transformation matrix comprises image characteristics of the reference image to be applied to the co-registered image. Non-limiting examples of image characteristics include orientation, magnification level, brightness, contrast, position, and scale. The calculated transformation matrix is applied to the non-reference (second) image to register it with the reference image 1105. The two images may then be viewed side by side with substantially the same position, scale, and orientation, so that differences between the actual specimen(s) imaged in the two images are more easily recognized.” The co-registration taught by Howe is considered here as a determination of where the respective portions of two images (reference and non-reference) overlap or are identical, and the subsequent display of the two images side-by-side or overlaid one over the other is considered a representation of the two images in a predetermined proximity to each other, as claimed.); 
determining whether there exists an area of interest associated with the first target electronic image and/or an area of interest associated with the second target electronic image; in response to determining the area of interest associated with the first target electronic image exists, displaying an indicator associated with the first representation of the first target electronic image; and in response to determining the area of interest associated with the second target electronic image exists, displaying an indicator associated with the second representation of the second target electronic image (Howe, ¶0077-0079, 0084, 0087; “An annotation may be placed on one image and duplicated across other images in the same tissue location for overlaid images.” Co-registered images may be overlaid and annotations duplicated over areas of interest for optimal viewing by the user.).
Howe is considered analogous art because it pertains to a method of tissue slide analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis method taught by the combination of Allen, Madani, Ippolito and Ehlke to include co-registering two images and displaying them side-by-side or overlaid with annotations located at corresponding tissue locations in each image, as taught by Howe, in order to enable pathologists to more optimally view the images and thereby improve accuracy of diagnostic information (Howe, ¶0087).

Claim 17 recites a system having elements which correspond to the recited steps of method claim 8. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 8.  Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito, Ehlke and Howe references presented in the rejection of Claim 8 apply to this claim.

Claim 18 recites a system having elements which correspond to the recited steps of method claim 9. Therefore, the recited elements of Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 9.  Additionally, the rationale and motivation to combine the Allen, Madani, Ippolito, Ehlke and Howe references presented in the rejection of Claim 9 apply to this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art pertains in general to tissue/slide image analysis and related methods.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668